            Case 3:19-cr-00121-GAG Document 860 Filed 09/14/20 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO


 UNITED STATES OF AMERICA,

 Plaintiff,

 v.                                                    CRIMINAL NO. 19-121 (GAG)

 [44] PEDRO J. CINTRÓN-ÁLVAREZ,

 Defendant.
                           REPORT AND RECOMMENDATION
                      RE: RULE 11 PROCEEDINGS (PLEA OF GUILTY)
      I.      Procedural Background
           On February 20, 2019, a grand jury returned an indictment against [44] Pedro J. Cintrón-

Álvarez (hereinafter referred to as “defendant”). ECF No 3. Defendant has agreed to plead guilty

to a lesser included offense in count one of the indictment. Count one charges the defendant of

conspiring to possess with intent to distribute controlled substances, in violation of Title 21,

United States Code, Sections 841(a)(1), 846 and 860.

II.        Consent to Proceed Before a Magistrate Judge

           On September 2, 2020, while assisted by counsel the defendant, by consent, appeared by

videoconference before the undersigned in order to change his previous not guilty plea to a plea

of guilty as to count one of the indictment. The defendant was questioned as to the purpose of

the hearing being held and was advised of: (a) the nature and purpose of the hearing; (b) the fact

that all inquiries were to be conducted under oath and that it was expected that his answers would

be truthful; (c) the potential consequences of lying under oath (such as a perjury charge); and (d)

his right to have the change of plea proceedings presided by a district judge instead of a

magistrate judge. The defendant was also explained the differences between the appointment and
          Case 3:19-cr-00121-GAG Document 860 Filed 09/14/20 Page 2 of 6



functions of the two. The defendant consented to proceed before the undersigned magistrate

judge.

III.     Proceedings Under Rule 11, Federal Rules of Criminal Procedure

         A.     Rule 11(c)(1) Requirements

                 Rule 11 of the Federal Rules of Criminal Procedure governs the
         acceptance of guilty pleas to federal criminal violations. Pursuant to Rule 11, in
         order for a plea of guilty to constitute a valid waiver of the defendant’s right to
         trial, guilty pleas must be knowing and voluntary: “Rule 11 was intended to
         ensure that a defendant who pleads guilty does so with an ‘understanding of the
         nature of the charge and consequences of his plea.’” United States v. Cotal-
         Crespo, 47 F.3d 1, 4 (1st Cir. 1995) (quoting McCarthy v. United States, 394 U.S.
         459, 467 (1969)). [There are three core concerns in these proceedings]: 1)
         absence of coercion; 2) understanding of the charges; and 3) knowledge of the
         consequences of the guilty plea. United States v. Cotal-Crespo, 47 F.3d at 4
         (citing United States v. Allard, 926 F.2d 1237, 1244-45 (1st Cir. 1991)).

         United States v. Hernández-Wilson, 186 F.3d 1, 5 (1st Cir. 1999).

         B. Admonishment of Constitutional Rights

         To assure defendant’s understanding and awareness of his rights, defendant was advised

of his right:

         1.     To remain silent at trial and be presumed innocent, since it is the government who

has the burden of proving his guilt beyond a reasonable doubt.

         2.     To testify or not to testify at trial, and that no adverse inference could be made in

relation to his decision not to testify.

         3.     To a speedy trial before a district judge and a jury, at which he would be entitled

to see and cross examine the government witnesses, present evidence on his behalf, and

challenge the government’s evidence.




                                                 2
         Case 3:19-cr-00121-GAG Document 860 Filed 09/14/20 Page 3 of 6



        4.      To have a unanimous verdict rendered by a jury of twelve persons which would

have to be convinced of defendant’s guilt beyond a reasonable doubt by means of admissible

evidence.

        5.      To use the subpoena power of the court to compel the attendance of witnesses.

        Upon listening to the defendant’s responses, observing his demeanor and his speaking

with his attorney, that to the best of counsel’s belief defendant had fully understood his rights, it

is determined that defendant is aware of his constitutional rights.

        C. Consequences of Pleading Guilty

        Upon advising defendant of his constitutional rights, he was further advised of the

consequences of pleading guilty. Specifically, defendant was advised that by pleading guilty and

upon having his guilty plea accepted by the court, he will be giving up the above rights and will

be convicted solely on his statement that he is guilty.

        Furthermore, the defendant was admonished of the fact that by pleading guilty he would

not be allowed later on to withdraw his plea because he eventually might disagree with the

sentence imposed, and that if he violates the conditions of supervised release, that privilege could

be revoked and he could be required to serve an additional term of imprisonment. He was also

explained that parole has been abolished.

        In response to further questioning, the defendant was explained, and he understood, that

if convicted on count one as charged he will face the following penalties: a term of imprisonment

of not less than ten (10) years and and not more than two (2) terms of life; a fine not to exceed

twenty million dollars ($20,000,000); and a term of supervised release of at least ten (10) years.

However, if the court chooses to accept the defendant’s guilty plea to the lesser included offense,

that is, conspiring to possess with intent to distribute at least two (2) kilograms but less than three

point five (3.5) kilograms of cocaine, the defendant faces a minimum term of imprisonment of

                                                  3
         Case 3:19-cr-00121-GAG Document 860 Filed 09/14/20 Page 4 of 6



five (5) years up to a maximum term of eighty (80) years, a fine not to exceed ten million dollars

($10,000,000), and a term of supervised release of at least eight (8) years.

       The defendant was also explained what the supervised release term means. Defendant

was also made aware that the court must impose a mandatory penalty assessment of one hundred

dollars ($100) per offense pursuant Title 18, United States Code, Section 3013(a).

       The defendant was advised that the ultimate sentence was a matter solely for the court to

decide in its discretion and that, even if the maximum imprisonment term and fine were to be

imposed upon him, he later could not withdraw his guilty plea for that reason alone. The

defendant understood this.

       D. Plea Agreement

       The parties have entered into a written plea agreement that, upon being signed by the

government, defense attorney and defendant, was filed and made part of the record. Defendant

was clearly warned and recognized having understood that:

       1.      The plea agreement is not binding upon the sentencing court.

       2.      The plea agreement is an agreement between the defendant, defense counsel and

the attorney for the government which is presented as a recommendation to the court in regards

to the applicable sentencing adjustments and guidelines, which are advisory.

       3.      The agreement provides a sentencing recommendation and/or anticipated

sentencing guideline computation, that can be either accepted or rejected by the sentencing court.

       4.      In spite of the plea agreement and any sentencing recommendation contained

therein, the sentencing court retains full discretion to reject such plea agreement and impose any

sentence up to the maximum possible penalty prescribed by statute.

       The defendant acknowledged having understood these explanations and all the terms and

conditions of the plea agreement.

                                                4
         Case 3:19-cr-00121-GAG Document 860 Filed 09/14/20 Page 5 of 6



       E. Government's Evidence (Basis in Fact)

       The government presented a proffer of its evidence consistent with the version of facts

of the plea agreement with which the defendant concurred. Accordingly, it is determined that

there is a basis in fact and evidence to establish all the elements of the lesser offense included in

count one of the indictment.

       F. Voluntariness

       The defendant accepted that no threats had been made to induce him to plead guilty and

that he did not feel pressured to plead guilty.

       G. Waiver of Appeal

       The defendant was explained, and he understood, that if the imprisonment sentence

imposed by the court is 60 months or less, the defendant waives the right to appeal any aspect of

this case’s judgment and sentence.

IV.    Conclusion

       The defendant, by consent, has appeared before me pursuant to Rule 11, Federal Rules

of Criminal Procedure, and has entered a plea of guilty as to the lesser included offense in count

one of the indictment. After cautioning and examining the defendant under oath, concerning each

of the subject matters mentioned in Rule 11, as described in the preceding sections, I find that

defendant is competent to enter this guilty plea, is aware of the nature of the offense charged and

the maximum statutory penalties that the same carries, understands that the lesser included

offense charged in count one of the indictment is supported by the government’s evidence, has

admitted to every element of said lesser included offense, and has done so in an intelligent and

voluntary manner with full knowledge of the consequences of his guilty plea. Therefore, I

recommend that the court accept the guilty plea of the defendant and that the defendant be

adjudged guilty as to the lesser included offense in count one of the indictment.

                                                  5
         Case 3:19-cr-00121-GAG Document 860 Filed 09/14/20 Page 6 of 6



       Any objections to this report and recommendation must be specific and must be filed

with the Clerk of Court within fourteen (14) days of its receipt or before the sentencing hearing,

whichever occurs sooner. Failure to timely file specific objections to the report and

recommendation is a waiver of the right to review by the district court. United States v. Valencia-

Copete, 792 F.2d 4 (1st Cir. 1986).

       SO RECOMMENDED.

       In San Juan, Puerto Rico, this 14th day of September, 2020.

                                                      s/Marcos E. López
                                                      U.S. MAGISTRATE JUDGE




                                                6
